Exhibit 10.35
 
 
WARRANT EXERCISE AND NOTE CANCELLATION AGREEMENT


March __, 2013


WARRANT EXERCISE AND NOTE CANCELLATION AGREEMENT made as of the date above (the
“Agreement”), between MeetMe, Inc., a Delaware corporation formerly known as
Quepasa Corporation (the “Company”), and Richard L. Scott Investments, LLC, a
limited liability company (“RSI”).


Background


A.           On January 25, 2008, the Company issued to RSI a Subordinated
Promissory Note in the aggregate principal amount of $2,000,000 (the
“Note”).  At maturity, the aggregate amount outstanding (principal plus accrued
interest) will be $2,857,504 (the “Note Amount”).
 
B.           RSI holds (i) a Common Stock Purchase Warrant (Series 2) issued as
of March 21, 2006, as amended January 25, 2008, to purchase 500,000 shares of
common stock, par value $.001 per share (the “Common Stock”) of the Company (the
“Series 2 Warrant”), and (ii) a Common Stock Purchase Warrant (Series 3) issued
as of March 21, 2006, as amended January 28, 2008, to purchase 500,000 shares of
Common Stock of the Company (the “Series 3 Warrant” and together with the Series
2 Warrant, the “Warrants”).  The aggregate exercise price of the Warrants is
$2,750,000 (the “Exercise Price”).


C.           The Note Amount exceeds the Exercise Price by $107,504 (the “Net
Payment Amount”).


D.           The parties desire that RSI shall exercise the Warrants in full,
the Exercise Price will be satisfied by the cancellation of the Note Amount less
the Net Payment Amount, and the Company shall pay to RSI the Net Payment Amount
in cash.






Terms


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, each intending to be
legally bound hereby, agree as follows:


1.           Confirmation of Warrants.  The parties acknowledge that (a) the
Series 2 Warrant, as amended, entitles RSI to purchase 500,000 shares of Common
Stock of the Company at an exercise price of $2.75 per share; (b) the Series 3
Warrant, as amended, entitles RSI to purchase 500,000 shares of Common Stock of
the Company at an exercise price of $2.75 per share; and (c) the aggregate
exercise price to exercise both of the Warrants in full is the Exercise Price.


2.           Exercise of Warrants; Payment of Net Payment Amount.  RSI hereby
exercises the Warrants in full, and directs the Company to issue 1,000,000
shares of Common Stock issuable upon the exercise of the Warrants, as follows:
500,000 shares of Common Stock will be issued to Richard L. Scott Blind Trust;
and 500,000 shares of Common Stock will be issued to F. Annette Scott Revocable
Trust (upon which each such party shall be the holder of record of 500,000
shares of Common Stock (such shares, collectively, the “Warrant Shares”).  Upon
such issuance of shares, the Warrants will be of no further force or
effect.  The Exercise Price shall be paid by reducing the Note Amount to the Net
Payment Amount.  The Company shall pay in cash to RSI the Net Payment
Amount.  Upon (i) the issuance of the Warrant Shares as described above and (ii)
the payment in full of the Net Payment Amount to RSI, the Note will be
cancelled.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Cancellation and Satisfaction of the Note.  The Note is hereby
cancelled, deemed fully satisfied and of no further force or effect immediately,
and without further action by any party.


4.           Representations and Warranties of RSI.  RSI hereby represents and
warrants to the Company that it (a) is the true and lawful record owner of the
Warrants; (b) has full capacity, power and authority to enter into this
Agreement and exercise the Warrants; and (c) has executed and delivered to the
Company irrevocable Purchase Forms, dated the date hereof, attached hereto as
Exhibit A with respect to the Series 2 Warrant and Exhibit B with respect to the
Series 3 Warrant.


5.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to RSI that it (a) has full capacity, power and
authority to enter into this Agreement; (b) shall issue in the name of, and
deliver to the parties named in Section 2 hereof, certificates for the Warrant
Shares in accordance with the terms of the Warrants; and (c) shall pay the Net
Payment Amount to RSI in cash on or promptly after the date of this agreement.


6.           Miscellaneous.


(a)           Upon request, each party shall execute and deliver any additional
documents deemed reasonably necessary or desirable by the other party to
effectuate the exercise of the Warrants and cancellation of the Note as provided
herein.


(b)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the successors and
assigns of the parties.


(c)           This Agreement sets forth the entire understanding of the parties
hereto with respect to the exercise of the Warrants and cancellation of the
Note.  This Agreement shall not be amended or modified except by written
instrument duly executed by each of the parties hereto.  Any and all previous
agreements and understandings between or among the parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement.


(d)           This Agreement may be executed in counterparts, each of which when
executed and delivered shall be deemed an original and all of which counterparts
taken together shall constitute but one and the same instrument.


IN WITNESS WHEREOF, the undersigned parties hereto have caused this Warrant
Exercise and Note Cancellation Agreement on the date first written above.


 
 

Richard L. Scott Investments, LLC     MeetMe, Inc.                 By:
 
    By:
 
   
 
     
 
  Name:       Name:                   Title:       Title:    

 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A


 
MeetMe, Inc. Common Stock Purchase Warrant
(Series 2)




PURCHASE FORM
 
Dated:  March __, 2013.
 
The undersigned, pursuant to the provisions set forth in the attached RSI
Warrant No. 2 (the “Warrant”), hereby irrevocably elects to purchase 500,000
shares of the Common Stock covered by such Warrant for the Exercise Price per
share as calculated pursuant to the terms of such Warrant and herewith makes
payment representing the full purchase price for such shares at the Exercise
Price per share provided for in such Warrant, such payment made as described in
that certain Warrant Exercise and Note Cancellation Agreement dated March __,
2013 by and between MeetMe, Inc. and the undersigned.
 
INSTRUCTIONS FOR REGISTRATION OF STOCK
 
Name
 Richard L. Scott Investments, LLC
     
(Please typewrite or print in block letters)
         
Address:
                             
Signature
   

 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


 
MeetMe, Inc. Common Stock Purchase Warrant
(Series 3)




PURCHASE FORM
 
Dated:  March __, 2013.
 
The undersigned, pursuant to the provisions set forth in the attached RSI
Warrant No. 3 (the “Warrant”), hereby irrevocably elects to purchase 500,000
shares of the Common Stock covered by such Warrant for the Exercise Price per
share as calculated pursuant to the terms of such Warrant and herewith makes
payment representing the full purchase price for such shares at the Exercise
Price per share provided for in such Warrant, such payment made as described in
that certain Warrant Exercise and Note Cancellation Agreement dated March __,
2013 by and between MeetMe, Inc. and the undersigned.
 
INSTRUCTIONS FOR REGISTRATION OF STOCK
 
Name
 Richard L. Scott Investments, LLC
   
(Please typewrite or print in block letters)
       
Address:
                       
Signature
 




